If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


WILLIAM ANDERSON and BETTY TAYLOR,                                     UNPUBLISHED
                                                                       February 4, 2021
               Plaintiffs-Appellants,

v                                                                      No. 351124
                                                                       Wayne Circuit Court
CITY OF DETROIT, POLICE CHIEF JAMES                                    LC No. 18-009696-CD
CRAIG, ASSISTANT POLICE CHIEF ARNOLD
WILLIAMS, CAPTAIN OCTAVEIOUS MILES,
POLICE LIEUTENANT TONYA WILSON-
GOLFIN, and POLICE SERGEANT WINSTON
CRAIG,

               Defendants-Appellees.


Before: K. F. KELLY, P.J., and STEPHENS and CAMERON, JJ.

PER CURIAM.

        In this whistleblower protection action, plaintiffs, William Anderson and Betty Taylor,
appeal as of right the order dismissing their complaint against defendants, the city of Detroit, Police
Chief James Craig, Assistant Police Chief Arnold Williams, Captain Octaveious Miles, Police
Lieutenant Tanya Wilson-Golfin, and Police Sergeant Winston Craig, for failing to comply with
discovery. Because the trial court failed to consider whether lesser sanctions in lieu of dismissal
were appropriate, the trial court abused its discretion, and we vacate and remand for proceedings
consistent with this opinion.

                       I. BASIC FACTS AND PROCEDURAL HISTORY

        In August 2018, plaintiffs filed a complaint alleging that they had discovered a payroll
fraud scheme orchestrated by Lieutenant Wilson-Golfin and Sergeant Craig. They claimed to
suffer retaliation in violation of the Whistleblowers’ Protection Act, MCL 15.361 et seq., after
they raised the issue of fraud with Assistant Chief Williams, Captain Miles, and Chief Craig. As
a result of their report, plaintiffs asserted that they received less desirable work assignments and
loss of pay. During the course of discovery, the opposing parties filed multiple motions to compel
discovery responses from each other. Specifically, plaintiffs alleged that defendants filed



                                                 -1-
incomplete and inappropriately redacted discovery. Defendant contended that plaintiffs failed to
particularly identify the claimed deficiencies in the discovery materials and did not timely address
their discovery requests. Ultimately, the trial court appointed a discovery master to review the
parties’ disputes and make recommendations. Nonetheless, over the course of the case, the trial
court signed three orders compelling plaintiffs to respond to the discovery requests of Lieutenant
Wilson-Golfin and Sergeant Craig, and compelling plaintiffs to identify defendants’ responses that
plaintiffs considered incomplete. All defendants eventually filed supplemental responses to
plaintiffs’ interrogatories.

        The trial court entered an order rescheduling the end of discovery to September 17, 2019.
On September 10, 2019, defendants filed a joint motion to extend the time period to file dispositive
motions. On September 17, 2019, plaintiffs filed an emergency motion to extend discovery until
January 2020. After plaintiffs failed to appear for their depositions noticed for September 16 and
17, 2019, all defendants sought dismissal of the complaint and sanctions for the failure to comply
with discovery. Plaintiffs filed a motion for protective order to prevent their depositions, claiming
that defendants had not provided complete answers to interrogatories or allowed plaintiffs to
inspect documents.

        At the hearing on defendants’ motions to dismiss, the city’s counsel reported that he had
scheduled plaintiffs’ depositions for September 9 and 13, 2019, but plaintiffs counsel asked to
reschedule them to the next week. The city’s counsel then scheduled the depositions for September
16 and 17, 2019—the dates on which plaintiffs failed to appear without any communication from
plaintiffs’ counsel. Plaintiffs’ counsel argued that he told the city’s counsel to schedule the
depositions for that week, but not those particular dates. The city’s counsel reported that plaintiffs
had also failed to appear for scheduled depositions in April 2019. The trial court dismissed all
defendants from the case on the ground that plaintiffs had missed too many scheduled depositions.
Plaintiffs now appeal.

                         II. DISMISSAL AS DISCOVERY SANCTION

       Plaintiffs contend that the trial court abused its discretion by dismissing their complaint
without conducting the requisite analysis of equitable factors and possible alternative sanctions.
We agree.

        This Court reviews for an abuse of discretion a trial court’s imposition of discovery
sanctions. Jilek v Stockson, 297 Mich App 663, 665; 825 NW2d 358 (2012). An abuse of
discretion occurs when the decision is outside the range of principled outcomes. Id.

        MCR 2.313(B)(2)(c) provides: “If a party . . . fails to obey an order to provide or permit
discovery, . . . the court in which the action is pending may order such sanctions as are just,
including, but not limited to . . . dismissing the action.” A court may impose the severe sanction
of dismissal “only when a party flagrantly and wantonly refuses to facilitate discovery, not when
the failure to comply with a discovery request is accidental or involuntary.” Hardrick v Auto Club
Ins Ass’n, 294 Mich App 651, 661-662; 819 NW2d 28 (2011) (citation and quotation omitted).
The following factors should be considered in determining the appropriateness of a discovery
sanction:




                                                 -2-
       (1) whether the violation was wilful or accidental; (2) the party’s history of refusing
       to comply with discovery requests (or refusal to disclose witnesses); (3) the
       prejudice to the [other party]; (4) actual notice to the [other party] of the witness
       and the length of time prior to trial that the [other party] received such actual notice;
       (5) whether there exists a history of [the party’s] engaging in deliberate delay; (6)
       the degree of compliance by the [party] with other provisions of the court’s order;
       (7) an attempt by the [party] to timely cure the defect, and (8) whether a lesser
       sanction would better serve the interests of justice. [Dean v Tucker, 182 Mich App
       27, 32-33; 451 NW2d 571 (1990).]

        “[B]ecause default [or dismissal] is a severe sanction, it is imperative that the trial court
balance the factors and explain its reasons for imposing such a grave sanction to allow for
meaningful appellate review.” Kalamazoo Oil Co v Boerman, 242 Mich App 75, 88; 618 NW2d
66 (2000). “The record should reflect that the trial court gave careful consideration to the factors
involved and considered all of its options in determining what sanction was just and proper in the
context of the case before it.” Duray Dev, LLC v Perrin, 288 Mich App 143, 165; 792 NW2d 749
(2010). A trial court’s failure to explain its reasons for dismissal and to consider alternative
sanctions constitutes an abuse of discretion. Vicencio v Ramirez, 211 Mich App 501, 506-507;
536 NW2d 280 (1995) (“[B]ecause the trial court did not evaluate other available options on the
record, it abused its discretion in dismissing the case.”).

         The trial court abused its discretion by dismissing plaintiffs’ complaint as a discovery
sanction without analyzing the required equitable factors or considering alternative sanctions on
the record. Specifically, there was no analysis of the Dean factors or consideration of alternatives
to dismissal on the record, as it was required to do before dismissing the case. Rather, the entirety
of the trial court’s explanation for dismissal consisted of the statement: “Okay, the Plaintiffs have
missed too many depositions scheduled by Defense counsel and the email confirmed that date of
the 15th [sic].”1 Therefore, the trial court abused its discretion in failing to even consider whether
a lesser sanction than dismissal was appropriate. Id.2

        Vacated and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.

                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Cynthia Diane Stephens
                                                               /s/ Thomas C. Cameron



1
  Defendants asserted that plaintiffs failed to appear for their depositions on three different dates.
However, with regard to the first date, plaintiffs apparently objected to being deposed first and in
light of the limited state of discovery. With regard to the second date, plaintiffs’ counsel apparently
objected to the availability on the noticed date, and therefore, defendants rescheduled the
depositions to the following week.
2
  In light of our holding regarding dismissal as a sanction, we need not address plaintiffs’ due
process challenge and the trial court’s failure to rule on their motion for protective order.


                                                 -3-